Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the amendments filed on 07/13/2022.  
Claims 1-20 were amended.
Claims 1-20 are currently pending and have been examined.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication US 2016/0225096 A1 to Wells et al.
Claim 1:  
Wells discloses the limitations as shown in the rejections below:
causing a first modal dialog to be provided for display on a user interface component, the first modal dialog comprising a first prompt, the first prompt requesting one or more geographical location parameters (see at least Fig. 8, County; FIG. 7 illustrates an example screen of a GUI 700 that user interface module 231 may provide to client 210. Health insurance companies often set premiums for their plans using price curves that vary based on age, location and tobacco use, among other factors; Paragraph 44, FIG. 8 illustrates another example screen of GUI in which the user has entered an age of 35 and a location of Cook County, Illinois); 
responsive to receiving the one or more geographical location parameters, causing a second modal dialog to be provided for display on the user interface component, the second modal dialog comprising a second prompt and a bypass button, the second prompt presenting a user with an option of providing one or more medical parameters or selecting the bypass button operable to bypass the providing of the one or more medical parameters (see at least Fig. 8, County; FIG. 7 illustrates an example screen of a GUI 700 that user interface module 231 may provide to client 210. Health insurance companies often set premiums for their plans using price curves that vary based on age, location and tobacco use, among other factors; Fig. 12, Prescription name; Fig. 14, Rx prescriptions; Paragraphs 4-6, graphical user interface (GUI); Paragraph 44, FIG. 8 illustrates another example screen of GUI in which the user has entered an age of 35 and a location of Cook County, Illinois; Paragraph 55, A second mechanism for entering health condition information involves the manual entry of prescription drugs a patient is taking and the associated cost, primary doctor visits per year and the associated cost, and/or specialist visits per year and the associated cost. An example of such a mechanism is depicted in FIGS. 11-14);
determining one or more healthcare plan choices based at least in part on the one or more geographical location parameters  and causing a menu to be provided for display on the user interface component, the menu comprising the one or more healthcare plan choices  (see at least Fig. 14; Fig. 18B, Determining premiums based on location; Paragraph 55, As the user adds prescriptions and/or doctor visits, recommendation engine 232 may continue to consult plan table 233, master drug table 234 and drug formularies table 235 and to update listing 760 in accordance with the added information concerning the user's health condition, as shown in FIG. 14); 
Claims 8 and 15 recite substantially similar method and system limitations to those of non-transitory computer-readable media claim 1 and, as such, are rejected for similar reasons as given above.
Claim 2:  
Wells discloses the limitations as shown in the rejections above.  Wells further discloses the following limitations:
wherein the one or more geographical location parameters comprise at least one of: a zip code; or a county (see at least Fig. 7, County; Paragraph 43, FIG. 7 illustrates an example screen of a GUI 700 that user interface module 231 may provide to client 210. Health insurance companies often set premiums for their plans using price curves that vary based on age, location and tobacco use, among other factors).
Claims 9 and 16 recite substantially similar method and system limitations to those of non-transitory computer-readable media claim 2 and, as such, are rejected for similar reasons as given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art axe such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 7, 10, 12, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2016/0225096 A1 to Wells et al. in view of U.S. Patent Application Publication US 2014/0039911 A1 to Iyer. 
Claim 3:  
Wells discloses the limitations as shown in the rejections above.  Wells further discloses the following limitations:
responsive to receiving the one or more medical parameters, determining again the one or more healthcare plan choices based at least in part on the one or more medical parameters, and causing the menu to be again provided for display on the user interface component, the menu comprising the one or more healthcare plan choices as having been determined again based at least in part on the one or more medical parameters (see at least Fig. 8, County; FIG. 7 illustrates an example screen of a GUI 700 that user interface module 231 may provide to client 210. Health insurance companies often set premiums for their plans using price curves that vary based on age, location and tobacco use, among other factors; Fig. 12, Prescription name; Fig. 14; Fig. 18B, Determining premiums based on location; Paragraphs 4-6, graphical user interface (GUI); Paragraph 44, FIG. 8 illustrates another example screen of GUI in which the user has entered an age of 35 and a location of Cook County, Illinois; Paragraph 55, As the user adds prescriptions and/or doctor visits, recommendation engine 232 may continue to consult plan table 233, master drug table 234 and drug formularies table 235 and to update listing 760 in accordance with the added information concerning the user's health condition, as shown in FIG. 14. A second mechanism for entering health condition information involves the manual entry of prescription drugs a patient is taking and the associated cost, primary doctor visits per year and the associated cost, and/or specialist visits per year and the associated cost. An example of such a mechanism is depicted in FIGS. 11-14)
Wells may or may not disclose the following limitations, but Iyer as shown does:
responsive to receiving an indication of the navigate-back button having been selected, causing the second modal dialog to be again provided for display on the user interface component (see at least Fig. 3E, Back button; Fig. 3F, Back button; Figures 3G – 3M, Back button, and their corresponding descriptions); and 
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Wells with Iyer with the motivation “… to effectively and efficiently explore lower cost treatment alternatives when faced with high prescription medication costs” and “… to determine, compare, locate and manage prescribed treatments including prescription drugs and other medical treatments” (Iyer, see at least Paragraphs 9-10).
Claims 10 and 17 recite substantially similar method and system limitations to those of non-transitory computer-readable media claim 3 and, as such, are rejected for similar reasons as given above.
Claim 5:  
The combination of Wells/Iyer discloses the limitations as shown in the rejections above.  Wells further discloses the following limitations:
wherein the one or more medical parameters comprises an identification of one or more prescription medicines (see at least Fig. 12, Prescription name; Fig. 14, Rx prescriptions; Paragraph 55, A second mechanism for entering health condition information involves the manual entry of prescription drugs a patient is taking and the associated cost, primary doctor visits per year and the associated cost, and/or specialist visits per year and the associated cost. An example of such a mechanism is depicted in FIGS. 11-14), 
Wells may or may not disclose the following limitations, but Iyer as shown does:
and wherein determining the one or more healthcare plan choices comprises:  identifying a pharmacy having a minimum total cost for the one or more prescription medicines (see at least Fig. 3F; Paragraph 91, Fig. 3F show a listing of local pharmacies at which the entered drug can be purchased), and determining the one or more healthcare plan choices based at least in part on the pharmacy having the minimum total cost for the one or more prescription medicines
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Wells with Iyer for at least the same reasons as given for claim 3.
Claims 12 and 19 recite substantially similar method and system limitations to those of non-transitory computer-readable media claim 5 and, as such, are rejected for similar reasons as given above.
Claim 7:  
The combination of Wells/Iyer discloses the limitations as shown in the rejections above.  Wells may or may not disclose the following limitations but Iyer as shown does:
wherein the one or more prescription medicines comprises a first medicine that has at least one generic alternative, and wherein the minimum total cost is based at least in part on the at least one generic alternative (see at least Fig. 3F, generic; Fig. 3L, generic; Paragraphs 9-10, effectively and efficiently explore lower cost treatment alternatives when faced with high prescription medication costs” and “… to determine, compare, locate and manage prescribed treatments including prescription drugs and other medical treatments; Paragraph 43; Paragraph 91, Fig. 3F show a listing of local pharmacies at which the entered drug can be purchased; Paragraph 101, For example, a user can choose to limit the search to brand name only drugs or to expand the search to include brand name and generic drugs).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Wells with Iyer for at least the same reasons as given for claim 3.
Claims 4, 6, 11, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2016/0225096 A1 to Wells et al. in view of U.S. Patent Application Publication US 2014/0039911 A1 to Iyer and further in view of U.S. Patent Application Publication US 2018/0075212 A1 to Kubey. 
Claim 4:  
The combination of Wells/Iyer discloses the limitations as shown in the rejections above.  Wells may or may not disclose the following limitations, but Kubey as shown does:
wherein the one or more medical parameters comprises an identification of one or more preferred pharmacies (see at least Fig. 3A; Fig. 4A, patient’s pharmacy; Paragraph 3; Paragraph 5; Paragraph 48, patient’s current pharmacy or pharmacies), and 
wherein the pharmacy having the minimum total cost for the one or more prescription medicines differs from the one or more preferred pharmacies is (see at least Paragraph 52, number of pharmacies to consider if patient medication list includes more than one medication (e.g. whether a patient is willing/able to go to a single pharmacy, two, three or more); Paragraph 81, Total costs of the medications listed on the reports (e.g., from the different pharmacies) can also be included to enhance a user's (e.g., provider's and/or patient's) ability to effectively compare prices from the different pharmacies; Paragraph 108, In response, the tool can provide reports listing pharmacies within predetermined distances of the patient's desired fulfillment location and the prices of the medications at those pharmacies. The lowest-cost pharmacies for fulfillment of the as-written prescription can thereby be determined).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Wells and Iyer with Kubey with the motivation to help the individual  whereby “.. the lowest-cost pharmacies for fulfillment of the as-written prescription can thereby be determined” (Kubey see at least Paragraph 108).
Claims 11 and 18 recite substantially similar method and system limitations to those of non-transitory computer-readable media claim 4 and, as such, are rejected for similar reasons as given above.
Claim 6:  
The combination of Wells/Iyer discloses the limitations as shown in the rejections above.  Wells may or may not disclose the following limitations but Iyer as shown does:
wherein identifying the pharmacy having the minimum total cost for the one or more prescription medicines comprises making an application programming interface call to a pharmaceutical cost data provider (see at least Paragraph 49, server and the user devices can be further configured to engage in a secure communication with other devices and/or each other using mechanisms such as Application Programming Interfaces (APIs), Secure Sockets Layer (SSL), … and the like).
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Wells with Iyer for at least the same reasons as given for claim 3.
Wells may or may not disclose the following limitations but Kubey as shown does:
minimum total cost for the one or more prescription medicines (see at least Paragraph 52, number of pharmacies to consider if patient medication list includes more than one medication (e.g. whether a patient is willing/able to go to a single pharmacy, two, three or more); Paragraph 81, Total costs of the medications listed on the reports (e.g., from the different pharmacies) can also be included to enhance a user's (e.g., provider's and/or patient's) ability to effectively compare prices from the different pharmacies; Paragraph 108, In response, the tool can provide reports listing pharmacies within predetermined distances of the patient's desired fulfillment location and the prices of the medications at those pharmacies. The lowest-cost pharmacies for fulfillment of the as-written prescription can thereby be determined)
At the time of the filing of the application it would have been obvious to one of ordinary skill in the art to combine the teaching of Wells and Iyer with Kubey for at least the same reasons as given for claim 4.
Claims 13 and 20 recite substantially similar method and system limitations to those of non-transitory computer-readable media claim 6 and, as such, are rejected for similar reasons as given above.

Response To Arguments
Applicant’s arguments from the response filed on 07/13/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appeared.
In the remarks, Applicant asserts that (1) Wells, in view of Krughoff, Kubey and Iyer fail to teach or even suggest at least the combination of features recited in amended claims 1, 8 and 15.
In response to applicant’s arguments (1) as listed above, the examiner respectfully disagrees.  Applicant’s arguments pertain to newly amended limitations, and have been addressed in the rejections above.  As such, Applicant’s arguments have been considered but are not found to be persuasive.	



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Thursday and every other Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joy Chng/
Primary Examiner, Art Unit 3686